Title: Tobias Lear to Henry Sheaff, 19 December 1792
From: Lear, Tobias
To: Sheaff, Henry



Sir,
Philadelphia 19th Decr 1792

The President of the United States begs that the Germans of this City and State will accept his best thanks, for their polite attention in directing that the German News paper should be sent to him weekly, as a mark of their respect for & attachment to him. The expressions of personal regard with which the resolution of so respectable a body was communicated, merit & receive the President’s grateful acknowledgements. I am Sir, with great regard, Your most Obedt Sert

Tobias Lear.Secretary to the president of the United States

